DETAILED ACTION

Examiner’s Notes
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
Claims 1, 9-10, and 12 are amended.
Claim 16 is new.
Claims 1-16 are pending.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112:
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 12 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

	Claim 12 recites “wherein Pb constituent of the material of said perovskite layer is partially replaced by other group IV elements” in lines 1-2.  Claim 11 requires “Pb” element in the perovskite material.  It is unclear how said Pb of said perovskite can be partially replaced by other group IV elements (When “Pb” element is partially replaced by other group IV elements, the material becomes different material from the material required by claim 11).  Appropriate correction is required.
	Claim 16 recites “wherein Pb constituent of the material of the perovskite layer is completely replaced by other group IV elements” in lines 1-2.  Claim 11 requires “Pb” element in the perovskite material.  It is unclear how said Pb of said perovskite can be completely replaced by other group IV elements (When “Pb” element is completely replaced by other group IV elements, the “Pb” element is not required in the perovskite material and the material becomes different material from the material required by claim 11).  Appropriate correction is required.


Claim 16 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
	Claim 16 fails to further limit the subject matter of the claim 1 upon which it depends.  “wherein Pb constituent of the material of the perovskite layer is completely replaced by other group IV elements” in claim 16 does not further limit the subject matter of “wherein said perovskite layer comprises material selected from the group consisting of CH3NH3Pbl3, CH3NH3PbCl3, CH3NH3PbBr3, CH3NH3Pbl3-xClx, CH3NH3Pbl3-xBrx, HC(NH2)2Pbl3, HC(NH2)2PbCl3, HC(NH2)2PbBr3, HC(NH2)2Pbl3-xClx, HC(NH2)2Pbl3.xBrx, [HC(NH2)2]1-xCsXPbl3, CsPbI3xBrx, [HC(NH2)2]i-xCsxPbl3.yBry, CH3NH3Pbi-xSnx13.yBry, (CH3NH3)1.x-y[HC(NH2)2]yCsxPbl3-zBr, (CH3NH3)1-.xy[HC(NH2)2]yCsxPb1-zSnz13-sBrs, and (CH3NH3)1-x-y-2)2]zCsyRbxPbl3.sBrs” in claim 11.  For the purpose of this office action, the recitation of claim 16 will be treated as it is already met by the claim 11.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8, 10-12, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ITO (Effects of Surface Blocking Layer of Sb2S3 on Nanocrystalline TiO2 for CH3NH3PbI3 Perovskite Solar Cells, provided by IDS).
	Regarding claim 1, ITO teaches a hybrid organic-inorganic solar cell (see the CH3NH3PbI3 perovskite solar cell in Fig. 2c, Fig. 1), comprising:
a) a substrate (see the glass); 
b) a transparent conductive oxide (TCO) layer (see the FTO layer) deposited on said substrate (see Fig. 2c); 
c) an electron transport material (ETM) layer (see the TiO2 layer), wherein said ETM layer comprises an n-type layer (Since the TiO2 layer transports electrons in the CH3NH3PbI3 perovskite solar cell, the TiO2 layer has electron transporting property and is an n-type layer); 
d) a hole transport material (HTM) layer (see the CuSCN layer), wherein said HTM layer comprises a p-type layer (Since the CuSCN layer transports holes in the CH3NH3PbI3 perovskite solar cell, the CuSCN layer has hole transporting property and is an p-type layer);
e) at least one passivating barrier layer (see the Sb2S3 layer, which has a passivating barrier property; P16999, it was thought that the improvement of the photovoltaic effect and the stability of the Sb2S3 layer were due not only to the buffering effect but also to the passivation effect of the TiO2 photocatalysis. With the Sb2S3 layer, on the other hand, the charge extraction from the I− anion to the TiO2 conduction band can be prohibited, resulting in the enhancement of the charge recombination and a decrease in the VOC); 
f) a perovskite layer (see the CH3NH3PbI3 perovskite layer), wherein said perovskite layer comprises an i-type layer (The CH3NH3PbI3 perovskite layer is an i-type layer); and 
g) an electrode layer (see the Au layer); 
wherein said substrate, said TCO layer, said ETM layer, said perovskite layer, said HTM layer and said electrode layer are arranged in an n-i-p stack (see the discussion above; the CH3NH3PbI3 perovskite solar cell is arranged in an n-i-p stack); 
wherein said at least one passivating barrier layer is fabricated on the perovskite layer (Regarding the recitation "fabricated on the perovskite layer", the recitation is directed to In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  Examiner notes that only the structure(s) necessarily present from the method is(are) given patentable weight.  In the instant case, only the limitation(s) “on the perovskite layer” is given patentable weight.  ITO teaches said at least one passivating barrier layer is on the perovskite layer (see Fig. 2c)) and disposed (i) between said perovskite layer and said HTM layer, or (ii) between said perovskite and said ETM layer, or (iii) between said perovskite and said HTM layer, and between said perovskite layer and said ETM layer, or (iv) between said TCO layer and said ETM layer, and between said ETM layer and said perovskite layer, and between said perovskite layer and said HTM layer, or (v) between said substrate and said TCO layer, and between said TCO layer and said ETM layer, and between said ETM layer and said perovskite layer, and between said perovskite layer and said HTM layer(The Sb2S3 layer is disposed between the CH3NH3PbI3 perovskite layer and the TiO2 layer).

	Regarding claim 2, Applicant is directed above for a full discussion as applied to claim 1.
	ITO teaches said ETM layer comprises material selected from the group consisting of Fullerene, ZnOS, TiOx, SnOx, ZnOx, CdS, Sb2S3, and Bi2S3 (see the TiO2 layer).

	Regarding claim 3, Applicant is directed above for a full discussion as applied to claim 2.


	Regarding claim 4, Applicant is directed above for a full discussion as applied to claim 2.
	Since claim 4 further limits the Fullerene of claim 2, wherein the Fullerene is not relied on for the art rejection of claim 2, the claimed limitation required by claim 4 is considered to be already met by ITO.

	Regarding claim 5, Applicant is directed above for a full discussion as applied to claim 1.
	ITO teaches said HTM layer comprises material selected from the group consisting of P3HT, Spiro-OMeTAD, PEDOT:PSS, NiOx, MoO, WOX, CuO., Cu[SCN]X, V205, MoS2, CuGaO2, PTAA, Poly-TPD and PbS (see the CuSCN layer).

	Regarding claim 6, Applicant is directed above for a full discussion as applied to claim 5.
	Since claim 6 further limits the P3HT, Spiro-OMeTAD, PTAA, and Poly-TPD of claim 5, wherein the P3HT, Spiro-OMeTAD, PTAA, and Poly-TPD are not relied on for the art rejection of claim 5, the claimed limitation required by claim 6 is considered to be already met by ITO.

	Regarding claim 7, Applicant is directed above for a full discussion as applied to claim 1.
	ITO teaches said TCO layer material is selected from the group consisting of In2O3:SnO2 (ITO), In2O3:H, SnO2:F (FTO), SnO2, ZnO:Al, and ZnO:B (see the FTO layer).

	Regarding claim 8, Applicant is directed above for a full discussion as applied to claim 1.
	ITO teaches said electrode layer material is selected from In2O3:SnO2 (ITO), In2O3:H, ZnO:Al, ZnO:B, SnO2, C, Au, Ag, Cu, Ni, and Al (see the Au layer).

	Regarding claim 10, Applicant is directed above for a full discussion as applied to claim 1.
	ITO teaches an electrode that is proximal to said substrate comprises a semi-transparent or non-transparent electrode (The Au electrode is proximal to the glass and a semi-transparent or non-transparent electrode).  

	Regarding claim 11, Applicant is directed above for a full discussion as applied to claim 1.
	ITO teaches said perovskite layer comprises material selected from the group consisting of CH3NH3Pbl3, CH3NH3PbCl3, CH3NH3PbBr3, CH3NH3Pbl3-xClx, CH3NH3Pbl3-xBrx, HC(NH2)2Pbl3, HC(NH2)2PbCl3, HC(NH2)2PbBr3, HC(NH2)2Pbl3-xClx, HC(NH2)2Pbl3.xBrx, [HC(NH2)2]1-xCsXPbl3, CsPbI3xBrx, [HC(NH2)2]i-xCsxPbl3.yBry, CH3NH3Pbi-xSnx13.yBry, (CH3NH3)1.x-y[HC(NH2)2]yCsxPbl3-zBr, (CH3NH3)1-.xy[HC(NH2)2]yCsxPb1-zSnz13-sBrs, and (CH3NH3)1-x-y-z [HC(NH2)2]zCsyRbxPbl3.sBrs (see the CH3NH3PbI3 perovskite layer).

	Regarding claim 12, Applicant is directed above for a full discussion as applied to claim 11.
	Since claim 12 further limits Pb constituent of the material of said perovskite layer partially replaced by other group IV elements, which is not relied on for the art rejection of claim 
	
	Regarding claim 16, Applicant is directed above for a full discussion as applied to claim 11.
	Since claim 16 further limits Pb constituent of the material of said perovskite layer completely replaced by other group IV elements, which is not relied on for the art rejection of claim 11 (see the CH3NH3PbI3 perovskite layer), the claimed limitation required by claim 16 is considered to be already met by ITO.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over ITO (Effects of Surface Blocking Layer of Sb2S3 on Nanocrystalline TiO2 for CH3NH3PbI3 Perovskite Solar Cells, provided by IDS) as applied to claim 1 above, further in view of KANG (Water-repellent perovskite solar cell).
	Regarding claims 9 and 13, Applicant is directed above for a full discussion as applied to claim 1.
	Regarding the claimed “wherein said at least one passivating barrier layer comprises material selected from the group consisting of Al2O3, SnO2, TiO2, ZnO, NiOx, MoOx, CuOx, CuGaOx, Y2O3, SiNX, SiO2, Ta2O5, Triflurorobutylamine hydroiodide (TFBA), AlFx, LiF, and PbI2 (see the Sb2S3 layer)” in claim 9 and “wherein said passivating barrier layer comprises material selected from the group consisting of Al2O3, SnO2, TiO2, ZnO, NiOx, MoOx, CuOx, CuGaOx, Y2O3, SiNX, SiO2, and Ta2O5” in claim 13,  ITO does not explicitly disclose the claimed feature.  However, KANG discloses a perovskite solar cell, wherein the perovskite solar cell is composed of a thin TiO2 layer as a blocking layer (bl-TiO2), a mesoporous TiO2 (mp-TiO2) layer, a CH3NH3PbI3 perovskite film deposited on the mp-TiO2 layer by a two-step process (see Fig. 1 and P20018).  It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have substituted the TiO2 layer in the device of ITO with the blocking layer (bl-TiO2) and a mesoporous TiO2 (mp-TiO2) layer as taught by 2O3, SnO2, TiO2, ZnO, NiOx, MoOx, CuOx, CuGaOx, Y2O3, SiNX, SiO2, Ta2O5, Triflurorobutylamine hydroiodide (TFBA), AlFx, LiF, and PbI2” and “said passivating barrier layer comprises material selected from the group consisting of Al2O3, SnO2, TiO2, ZnO, NiOx, MoOx, CuOx, CuGaOx, Y2O3, SiNX, SiO2, and Ta2O5 (see the blocking layer (bl-TiO2) and the Sb2S3 layer).

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over ITO (Effects of Surface Blocking Layer of Sb2S3 on Nanocrystalline TiO2 for CH3NH3PbI3 Perovskite Solar Cells, provided by IDS) as applied to claim 1 above, further in view of ZHAO (Effective hole extraction using MoOx-Al contact in perovskite CH3NH3PbI3 solar cells).
	Regarding claims 14 and 15, Applicant is directed above for a full discussion as applied to claim 1.
	Regarding the claimed “wherein an additional passivating barrier layer is disposed between said ETM layer and said electrode layer” in claim 14 and “wherein an additional passivating barrier layer is disposed between said HTM layer and said electrode layer” in claim 15, ITO does not explicitly disclose the claimed feature.  However, ZHAO discloses a perovskite CH3NH3PbI3 solar cell, wherein the J–V and impedance results suggest
that MoOx/Al can be used as an effective hole-extraction contact to replace more expensive metal contacts (e.g., Ag or Au) for perovskite solar cells (see P213906-3, Fig. 2).  It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed Sinclair & Carroll Co. v. Interchemical Corp.).  Therefore, modified ITO teaches an additional passivating barrier layer is disposed between said ETM layer and said electrode layer and an additional passivating barrier layer is disposed between said HTM layer and said electrode layer (see the MoOx layer, which is the same material as Applicant’s passivating barrier layer and has a passivating barrier property; see the discussion above, Fig. 2c of ITO and Fig. 2 of ZHAO).


Response to Arguments
	Applicant's arguments filed on 02/22/2022 have been fully considered, but they are not persuasive.
	Regarding claim 1, Applicant’s argument regarding that the prior art does not teach or suggest the amended claim 1 in P6-P7, is not persuasive.
	The recitation "fabricated on the perovskite layer" is a product-by-process limitation.  The only the structure(s) necessarily present from the method (process) is(are) given patentable weight.  In the instant case, only the limitation(s) “on the perovskite layer” is given patentable weight.  ITO teaches said at least one passivating barrier layer is on the perovskite layer (see Fig. 2c)).

Conclusion
	Applicant's amendment necessitated the modified and/or new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE-SIK KANG whose telephone number is 571-272-3190.  The examiner can normally be reached on 9:00am – 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAE-SIK KANG/
Primary Examiner, Art Unit 1726